         Case 1:18-cr-00201-DLC Document 169 Filed 08/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------                 X


 UNITED STATES OF AMERICA                                  SEALED ORDER

         - V. -                                            S2 18 Cr. 201 (DLC)

 DEBORAH MENSAH,

                       Defendant.

 ----------------------------- X


        Upon the application of the United States, by the United States Attorney for the Southern

District of New York, GEOFFREY S. BERMAN, by Assistant United States Attorney Sagar K.

Ravi;

        It is found that the indictment and arrest warrant in the above-captioned action are

currently sealed and the United States Attorney's Office has applied to have that indictment and

arrest warrant unsealed for the limited purpose of sharing them foreign law enforcement

agencies, including Interpol, to facilitate the defendant's arrest and extradition, it is therefore

        ORDERED that the indictment and arrest warrant in the above-captioned action be

unsealed for the limited purpose set forth above.

Dated: New York, New York
       February 27, 2019
